DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 recites the limitation "the linear generator" in lines 18 and 20. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the tank" in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the power module is engaged with the linear generator” is indefinite because it is unclear how the power module is engaged with the linear generator. Claim 1 recites that the power modules falls through the air so at what point and how would it be engaged to a linear generator.
Regarding claim 2, the recitations “a flexible enclosure” and “a receiver tank” are indefinite because they are already recited in claim 1. Therefore, it is unclear if it is meant to recite new limitations or the same limitations. 
Regarding claim 8, the recitations “an electric generator” and “a linear generator” are indefinite because it is unclear if they are the same limitation or different. 
Secondly, the recitation “to engage with a linear generator on the air portion of the pathway” is indefinite because it is unclear how the power module is engaged with the linear generator. Claim 8 recites that the power modules falls through the air so at what point and how would it be engaged to a linear generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190249643 A1 to Townsend, IV in view of US 20160215753 A1 to Westmoreland.
Regarding claim 1, Townsend, IV discloses a machine comprising:
a bi-level tank (Fig. 1A: 12) having an upper tank (34) with an upper water level and a lower tank (32) having a lower water level, for receiving and decelerating a power module (16) in the lower tank after the power module falls through air under the influence of gravity (20a), and for returning the power module through the upper tank under the influence of its buoyancy (20c) to return the power module to an elevated start point for another cycle (top 16); 
an input power system (Fig. 1A: 28) for operating a displacement device (Figs. 2A-2C: 50), wherein the displacement device is a flexible enclosure (Vm) submerged in the lower tank and wherein the flexible enclosure is expandable (Fig. 2B) upon receiving a pulse of compressed air from a receiver tank (Fig. 4B: 62) to raise the water level of the upper tank [0037], and wherein the flexible enclosure is collapsible (Fig. 2C) upon exhausting the compressed air pulse to the atmosphere (through valves 48, 46) to lower the water level of the lower tank; and 
an output power system including an electric generator (Fig. 1A: 14), wherein the generator is positioned for engagement with the power module (16) to generate electricity while the power module is engaged (22) with the generator.
However, it fails to disclose a linear electric generator. 
Westmoreland teaches a linear electric generator (Fig. 21A: 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the linear generator as disclosed by Westmoreland to the machine disclosed by Townsend, IV.
One would have been motivated to do so to reduce additional mechanical engagements between the power module and the generator. 
Regarding claim 8, Townsend, IV discloses a machine comprising:
a bi-level tank (Fig. 2A: 12) having an upper water level (44) and a lower water level (42); 
an apparatus (50) submerged in the bi-level tank including a piston plate (Figs. 5A and 5B: 70) having a flat plate area A, for lifting a predetermined volume of water through a vertical distance s in the tank to maintain a predetermined vertical distance H between the upper and lower water levels (Fig. 2B: water level 42 is lifted), wherein the volume of water to be lifted is equal to sA and the work done by the piston plate is equal to mgH [0043]; 
a receiver tank (Fig. 4B: 62) for holding compressed air at a pressure H'+, wherein H'± is greater than H; 
an exhaust chamber (50) connected between the receiver tank (62) and the apparatus (64/70) for pulsing compressed air from the receiver tank against the piston plate to raise the flat plate area A, and lift the volume of water, during a portion 1/xΔt of a piston plate duty cycle Δt (Fig. 6); and 
a valving system (Fig. 2A: 48 and 46) mounted on the bi-level tank to establish a closed loop air/water pathway on which a buoyant power module (16) falls along an air portion of the pathway under the influence of gravity (Fig. 1A: 20a), from an elevated point (top 16) at the distance H above the lower water level and into the bi-level tank, to engage with a generator (14) on the air portion of the pathway to generate electricity, and to then return through the bi-level tank to the elevated point under the influence of the buoyancy force (20c) acting on the power module in the bi-level tank, wherein the power module has a buoyancy factor B and does work equal to BmgH for an output power BmgH/Δt during its engagement with the linear generator (Figs. 1A and 1B).
However, it fails to disclose a linear electric generator. 
Westmoreland teaches a linear electric generator (Fig. 21A: 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the linear generator as disclosed by Westmoreland to the machine disclosed by Townsend, IV.
One would have been motivated to do so to reduce additional mechanical engagements between the power module and the generator. 
Regarding claim 9, Townsend, IV discloses the duty cycle Δt is started at a time to when the piston plate begins to lift the predetermined volume of water and continues to a time t1 when the piston plate is held stationary until a time t2 when, at the time t2, the piston plate is lowered back to its start position to begin a next duty cycle Δt at a time t3/o, and wherein the portion of the duty cycle 1/xΔt during which a pulse of compressed air does the work mgH against the piston plate extends from time t0 to time t1, with an input power 1/xmgH/Δt over the entire duty cycle Δt (Fig. 6; [0043]).
Regarding claim 10, Townsend, IV discloses the efficiency of the Machine is evaluated by comparing the output power (BmgH/Δt) with its input power (1/xmgH/Δt) [0033].

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832